UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6194


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERENCE JEROME RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00383-REP-1)


Submitted:   May 26, 2011                     Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terence Jerome Richardson, Appellant Pro Se.     David Novak,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terence Jerome Richardson appeals the district court’s

order denying his motion for reconsideration of the denial of

his   motion   for    reduction      of   sentence   pursuant   to   18     U.S.C.

§ 3582(c)(2)    (2006).        Because     the   district   court    lacked    the

authority to consider Richardson’s motion for reconsideration,

see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.),

cert. denied, 130 S. Ct. 3530 (2010), we affirm the district

court’s   order      denying   the    motion.        We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                          2